COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00454-CV


JAMARIO BERNARD PICKETT                                            APPELLANT

                                       V.

AMBER LEE BURKE                                                      APPELLEE


                                    ----------

          FROM THE 322ND DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jamario Bernard Pickett attempts to appeal from a protective

order signed by the trial court on October 8, 2013. Pickett did not file a timely

post-judgment motion to extend the appellate deadline; therefore, the notice of

appeal was due November 7, 2013, but was not filed until December 3, 2013.

See Tex. R. App. P. 26.1(a). We informed Pickett of our concern that the notice


      1
       See Tex. R. App. P. 47.4.
of appeal was untimely and requested that he file a response showing grounds

for continuing the appeal, but we have not received a response. See Tex. R.

App. P. 44.3. Accordingly, we dismiss this appeal for want of jurisdiction. See

Tex. R. App. P. 43.2(f).

                                                PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; AND GABRIEL, J.

DELIVERED: February 27, 2014




                                      2